DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/9/2020 and 6/15/2021 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electronic expansion valve in at least claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  

Regarding Claims 5 and 13, in line 6 the claim recites “...valve of the outdoor unit of the units.”  Please amend the claim to recite - - valve of the outdoor unit - - for clarity.


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...adjusting an opening degree of an electronic expansion valve according to the operating parameter,” renders the claim unclear because the claim recites a problem solved or a result obtained without reciting or disclosing the particular structure, materials or steps that accomplish the function or achieve the result.  Thus, all means or methods of resolving the problem may be encompassed by the claim.  Additionally, the disclosure at 0041 discloses an ‘adjusting module’ that adjusts the opening degree of an electronic expansion valve.  However, the limitation ‘adjusting module’ is not structural.  Thus, one skilled in the art would not necessarily know the metes and bounds of the particular claim limitation. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 3, the recitation of “...wherein if the operating mode is the cooling mode, the obtaining the operating parameter corresponding to the operating mode according to the operating mode comprises,” renders the claim unclear because the recitation of the limitation “wherein if” makes it unclear if the limitation is positively recited.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein when the operating mode is the cooling mode, the obtaining the operating parameter corresponding to the operating mode according to the operating mode comprises - - for clarity.

Regarding Claim 4, the recitation of “...wherein if the operating mode is the heating mode, the obtaining the operating parameter corresponding to the operating mode according to the operating mode comprises,” renders the claim unclear because the recitation of the limitation “wherein if” makes it unclear if the limitation is positively recited.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein when the operating mode is the heating mode, the obtaining the operating parameter corresponding to the operating mode according to the operating mode comprises - - for clarity.

Regarding Claims 5 and 13, the recitation of “...wherein if the operating mode is the cooling mode, the adjusting the opening degree of the electronic expansion valve according to the operating parameter comprises: adjusting an opening degree of an electronic expansion valve of the outdoor unit of the units to increase, if the operating parameter satisfies a first preset condition,” renders the claim unclear because the recitation of the limitation “wherein if” and “if the operating parameter satisfies a first preset condition” makes it unclear if the limitations are positively recited.  
Additionally, the claim appears to recite a problem solved or a result obtained without reciting or disclosing the particular structure, materials or steps that accomplish the function or achieve the result.  For example, the disclosure at 0041 discloses an ‘adjusting module’ that adjusts the opening degree of an electronic expansion valve.  However, the limitation ‘adjusting module’ is not structural.  Thus, one skilled in the art would not necessarily know the metes and bounds of the particular claim limitation.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein when the operating mode is the cooling mode, the adjusting the opening degree of the electronic expansion valve according to the operating parameter comprises: adjusting an opening degree of an electronic expansion valve of the outdoor unit of the units to increase, when the operating parameter satisfies a first preset condition - - for clarity.


Regarding Claims 6 and 14, the recitation of “...wherein if the operating mode is the heating mode, the adjusting the opening degree of the electronic expansion valve according to the operating parameter comprises: adjusting an opening degree of an electronic expansion valve of the indoor unit, if the operating parameter satisfies a third preset condition, wherein the third preset condition is: a subcooling degree of the indoor unit determined according to the condensation temperature of refrigerant of the indoor unit is smaller than a preset subcooling value, the suction pressure of the outdoor unit is smaller than a preset pressure value, and a superheat degree of the exhaust gas determined according to the temperature of the exhaust gas is greater than a preset exhaust gas value; and adjusting the opening degree of the electronic expansion valve of the indoor unit to increase, if the operating parameter satisfies a fourth preset condition, wherein the fourth preset condition is: the subcooling degree of the indoor unit determined according to the condensation temperature of refrigerant of the indoor unit is greater than the preset subcooling value, the suction pressure of the outdoor unit is greater than the preset pressure value, and the superheat degree of the exhaust gas determined according to the temperature of the exhaust gas is smaller than the preset exhaust gas value,” renders the claim unclear.
For example, the recitation of “wherein if the operating mode is the heating mode”, “if the operating parameter satisfies a third preset condition,” and “if the operating parameter satisfied a fourth preset condition” makes it unclear if the limitations are positively recited.  
Additionally, the recitation of “third preset condition” and “fourth preset condition” are unclear because claim 6 is not a continuum of claim 5 and thus have third and fourth preset conditions without have first and second preset conditions are problematic.

Additionally, the claim appears to recite a problem solved or a result obtained without reciting or disclosing the particular structure, materials or steps that accomplish the function or achieve the result.  For example, the disclosure at 0041 discloses an ‘adjusting module’ that adjusts the opening degree of an electronic expansion valve.  However, the limitation ‘adjusting module’ is not structural.  Thus, one skilled in the art would not necessarily know the metes and bounds of the particular claim limitation.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - wherein when first preset condition, wherein the first preset condition is: a subcooling degree of the indoor unit determined according to the condensation temperature of refrigerant of the indoor unit is smaller than a preset subcooling value, the suction pressure of the outdoor unit is smaller than a preset pressure value, and a superheat degree of the exhaust gas determined according to the temperature of the exhaust gas is greater than a preset exhaust gas value; and adjusting the opening degree of the electronic expansion valve of the indoor unit to increase, when second preset condition, wherein the second preset condition is: the subcooling degree of the indoor unit determined according to the condensation temperature of refrigerant of the indoor unit is greater than the preset subcooling value, the suction pressure of the outdoor unit is greater than the preset pressure value, and the superheat degree of the exhaust gas determined according to the temperature of the exhaust gas is smaller than the preset exhaust gas value - - for clarity.
Regarding Claims 7 and 15, the recitation of “...adjusting the opening degree of the electronic expansion valve of the outdoor unit according to a difference between the suction pressure of the outdoor unit and the preset pressure value, and a difference between the superheat degree of the exhaust gas and the preset exhaust gas value,” renders the claim unclear because the claim appears to recite a problem solved or a result obtained without reciting or disclosing the particular structure, materials or steps that accomplish the function or achieve the result.  For example, the disclosure at 0041 discloses an ‘adjusting module’ that adjusts the opening degree of an electronic expansion valve.  However, the limitation ‘adjusting module’ is not structural.  Thus, one skilled in the art would not necessarily know the metes and bounds of the particular claim limitation.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 8 and 16, the recitation of “...wherein the adjusting the opening degree of the electronic expansion valve according to the operating parameter comprises: adjusting the opening degree of the electronic expansion valve of the indoor unit according to a difference between the suction pressure of the outdoor unit and the preset pressure value, and a difference between the superheat degree of the exhaust gas and the preset exhaust gas value,” renders the claim unclear because the claim appears to recite a problem solved or a result obtained without reciting or disclosing the particular structure, materials or steps that accomplish the function or achieve the result.  For example, the disclosure at 0041 discloses an ‘adjusting module’ that adjusts the opening degree of an electronic expansion valve.  However, the limitation ‘adjusting module’ is not structural.  Thus, one skilled in the art would not necessarily know the metes and bounds of the particular claim limitation.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 9-16 and 20, the recitation of “device” renders the claim unclear.  Claim 9 recites that the device comprises a memory and a processor but those recited components cannot in and of themselves perform the functions recited in the claims i.e. monitor an operation mode, obtain operating parameters, adjust opening degrees of an electronic expansion valve etc.  Thus, one skilled in the art would not necessarily know the metes and bounds of the particular claim limitation.
Additionally, the claims appear to be drawn to a device and the method steps of using the device and a claim which claims both the device and method steps of using the device is indefinite.  MPEP 2173.05(p)
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
 
Regarding Claim 9, the recitation of “...monitoring an operating mode of the units, obtaining an operating parameter corresponding to the operating mode according to the operating mode, and adjusting an opening degree of an electronic expansion valve according to the operating parameter,” renders the claim unclear because the claim appears to recite a problem solved or a result obtained without reciting or disclosing the particular structure, materials or steps that accomplish the function or achieve the result.  For example, the disclosure at 0041 discloses an ‘adjusting module’ that adjusts the opening degree of an electronic expansion valve.  However, the limitation ‘adjusting module’ is not structural.  Additionally, the claim does not recite structure that monitoring operating modes, nor structure that obtains operating parameters. Thus, one skilled in the art would not necessarily know the metes and bounds of the particular claim limitations.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 11, the recitation of “...wherein if the operating mode is the cooling mode, the obtaining the operating parameter corresponding to the operating mode according to the operating mode comprises: obtaining, in the cooling mode, an evaporation temperature of refrigerant of an indoor unit of the units, an opening degree of an electronic expansion valve of the indoor unit, a suction pressure of an outdoor unit of the units, and a temperature of exhaust gas,” renders the claim unclear because the claim appears to recite a problem solved or a result obtained without reciting or disclosing the particular structure, materials or steps that accomplish the function or achieve the result.  For example, the claim does not recite structure that obtains operating parameters. Thus, one skilled in the art would not necessarily know the metes and bounds of the particular claim limitations.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 12, the recitation of “...wherein if the operating mode is the heating mode, the obtaining the operating parameter corresponding to the operating mode according to the operating mode comprises: obtaining, in the heating mode, a condensation temperature of refrigerant of an indoor unit of the units, a suction pressure of an outdoor unit of the units, and a temperature of exhaust gas,” renders the claim unclear because the claim appears to recite a problem solved or a result obtained without reciting or disclosing the particular structure, materials or steps that accomplish the function or achieve the result.  For example, the claim does not recite structure that obtains operating parameters. Thus, one skilled in the art would not necessarily know the metes and bounds of the particular claim limitations.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 13-16, the claims recite limitations where operating parameters are obtained.  Thus, the claims appear to recite a problem solved or a result obtained without reciting or disclosing the particular structure, materials or steps that accomplish the function or achieve the result.  For example, the claims do not recite structure that obtain operating parameters. Thus, one skilled in the art would not necessarily know the metes and bounds of the particular claim limitations.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 17 -19, the claims appear to be drawn to a device and the method steps of using the device and a claim which claims both the device and method steps of using the device is indefinite.  MPEP 2173.05(p)
Additionally, claim 17 recites a memory containing instructions that when executed by a processor performs a method.  However, the processor is not positively recited and a memory in and of itself cannot perform the functions recited in the claims i.e. monitor an operation mode, obtain operating parameters, adjust opening degrees of an electronic expansion valve etc.  Thus, one skilled in the art would not necessarily know the metes and bounds of the particular claim limitation.
Lastly, claims 18 and 19 appear to recite a problem solved or a result obtained without reciting or disclosing the particular structure, materials or steps that accomplish the function or achieve the result.  For example, the claims do not recite structure that obtain operating parameters. Thus, one skilled in the art would not necessarily know the metes and bounds of the particular claim limitations.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tamura et al. (US2019/0376727).

Regarding Claims 1, 9 and 17, Tamura teaches a CPU [210] and storage unit [220] that performs a method for controlling pressure of units with height drop [0025; 0030; 0031; 0058; where at least the opening degree of the outdoor and/or indoor expansion valves are controlled], comprising: monitoring an operating mode of the units [0063; 0065; fig 3; where cooling and heating operations are determined]; obtaining an operating parameter corresponding to the operating mode according to the operating mode [0050; 0069]; and adjusting an opening degree of an electronic expansion valve [at least valve 52] according to the operating parameter [0057; 0067; where the expansion valve 52 is adjusted with respect to superheat degree measured by sensors 61, 62].
For Clarity, in regard to Claim 1, the method as claimed is carried out during the normal operation of the apparatus of Tamura.

Regarding Claims 2 and 10, Tamura teaches the invention of Claims 1 and 9 above and teaches wherein the operating mode comprises at least one of a cooling mode or a heating mode [0063-0065; fig 3].
For Clarity, in regard to Claim 2, the method as claimed is carried out during the normal operation of the apparatus of Tamura.

Regarding Claims 4, 12 and 19, Tamura teaches the invention of Claims 2, 10 and 17 above and teaches obtaining, in the heating mode [0035], a condensation temperature of refrigerant of an indoor unit of the units [0035; 0050; where sensors 61, 62 measure condensation temperature in a heating mode], a suction pressure of an outdoor unit of the units [0028], and a temperature of exhaust gas [0033].
For Clarity, in regard to Claim 4, the method as claimed is carried out during the normal operation of the apparatus of Tamura.

Regarding Claim 20, Tamura teaches the invention of claim 9 above and teaches an air conditioning device [fig 1A] the device for controlling pressure of units with height drop according to claim 9.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US2019/0376727) in view of Kawano et al. (US2010/0024454).

Regarding Claims 3, 11 and 18, Tamura teaches the invention of Claims 2, 10 and 17 above and teaches wherein if the operating mode is the cooling mode, the obtaining the operating parameter corresponding to the operating mode according to the operating mode comprises: obtaining, in the cooling mode, an evaporation temperature of refrigerant of an indoor unit of the units [0050],  a suction pressure of an outdoor unit of the units [0028; as measured by sensor 34], and a temperature of exhaust gas [0028; as measured by sensor 33].  Tamura does not teach obtaining, in the cooling mode, opening degree of an electronic expansion valve of the indoor unit.
However, Kawano teaches a method for controlling a refrigeration system [0010-0013; fig 4] that obtains, in the cooling mode, opening degree of an electronic expansion valve of the indoor unit [0087; 0099] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable  i.e. improves the system by securing an error value between a degree of superheat  and a target degree of superheat and subsequently adjusts the degree of super heat to approach the target superheat.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Tamura to obtain, in the cooling mode, opening degree of an electronic expansion valve of the indoor unit in view of the teachings of Kawano where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e.   improves the system by securing an error value between a degree of superheat and a target degree of superheat and subsequently adjusts the degree of super heat to approach the target superheat.
For Clarity, in regard to Claim 3, the method as claimed is carried out during the normal operation of the apparatus of Tamura as modified above.

Claim(s) 5, 7, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US2019/0376727) and Kawano et al. (US2010/0024454) as applied to claims 3 and 11 above, and further in view of Hojo et al. (US5277034), Unezaki et al. (US2009/0013700) and Kasahara (US2011/0011125).

Regarding Claims 5 and 13, Tamura, as modified, teaches the invention of Claims 3 and 11 above but does not teach wherein when the operating mode is the cooling mode, the adjusting the opening degree of the electronic expansion valve according to the operating parameter comprises: adjusting an opening degree of an electronic expansion valve of the outdoor unit of the units to increase, when the operating parameter satisfies a first preset condition, wherein the first preset condition is: the opening degree of the electronic expansion valve of the indoor unit is smaller than a preset opening degree value, or a superheat degree of the indoor unit determined according to the evaporation temperature of refrigerant of the indoor unit is smaller than a preset superheat value, the suction pressure of the outdoor unit is smaller than a preset pressure value, and a superheat degree of the exhaust gas determined according to the temperature of the exhaust gas is greater than a preset exhaust gas value; and adjusting the opening degree of the electronic expansion valve of the outdoor unit to decrease, in a case where the operating parameter satisfies a second preset condition, wherein the second preset condition is: the opening degree of the electronic expansion valve of the indoor unit is greater than the preset opening degree value or the superheat degree of the indoor unit determined according to the evaporation temperature of refrigerant of the indoor unit is greater than the preset superheat value, the suction pressure of the outdoor unit is greater than the pressure preset value, and the superheat degree of the exhaust gas determined according to the temperature of the exhaust gas is smaller than the preset exhaust gas value.
However, Hojo teaches an air conditioning system [col 1, lines 6-9] that adjusts an opening degree of an electronic expansion valve [6a, 6b] of the outdoor unit [1]of the units to increase, when the operating parameter satisfies a first preset condition, wherein the first preset condition is: the opening degree of the electronic expansion valve of the indoor unit is smaller than a preset opening degree value, or a superheat degree of the indoor unit determined according to the evaporation temperature of refrigerant of the indoor unit is smaller than a preset superheat value; and adjusting the opening degree of the electronic expansion valve [6a, 6b] of the outdoor unit [1] to decrease, in a case where the operating parameter satisfies a second preset condition, wherein the second preset condition is the opening degree of the electronic expansion valve of the indoor unit is greater than the preset opening degree value or the superheat degree of the indoor unit determined according to the evaporation temperature of refrigerant of the indoor unit is greater than the preset superheat value [col 8, line 52- col 9, line 3; where Hojo teaches that the outdoor expansion valve opening degree is decreased when an evaporation temperature is larger than a preset value and where one skilled in the art would recognize that the converse is also true i.e. when the evaporation temperature is smaller than a preset value the outdoor expansion valve opening degree is increased; and where the limitation is claimed in the alternative] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. control the evaporation temperature of refrigerant in the heat exchanger to a predetermined threshold and thereby improve the system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Tamura to adjust an opening degree of an electronic expansion valve of the outdoor unit to increase, if the operating parameter satisfies a first preset condition, wherein the first preset condition is: the opening degree of the electronic expansion valve of the indoor unit is smaller than a preset opening degree value, or a superheat degree of the indoor unit determined according to the evaporation temperature of refrigerant of the indoor unit is smaller than a preset superheat value, and adjust the opening degree of the electronic expansion valve of the outdoor unit to decrease, in a case where the operating parameter satisfies a second preset condition, wherein the second preset condition is: the opening degree of the electronic expansion valve of the indoor unit is greater than the preset opening degree value or the superheat degree of the indoor unit determined according to the evaporation temperature of refrigerant of the indoor unit is greater than the preset superheat value in view of the teachings of Hojo where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e.  control the evaporation temperature of refrigerant in the heat exchanger to a predetermined threshold and thereby improve the system.
Also, Unezaki teaches a refrigerating air conditioning system [0001] that adjusts an opening degree of an electronic expansion valve [6] of the outdoor unit [1] to increase, when the operating parameter satisfies a first preset condition, wherein the first preset condition is suction pressure of the outdoor unit is smaller than a preset pressure value and adjust the opening degree of the electronic expansion valve [6] of the outdoor unit to decrease, in a case where the operating parameter satisfies a second preset condition, wherein the second preset condition is: the suction pressure of the outdoor unit is greater than the pressure preset value [0038 where Unezaki teaches that the outdoor expansion valve opening degree is increased when a suction pressure is below critical pressure and where one skilled in the art would recognize that the converse is also true i.e. when the suction pressure is greater than critical pressure the outdoor expansion valve opening degree is decreased] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. control the suction pressure of the compressor to a predetermined threshold and thereby improve the system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Tamura to adjust adjusts an opening degree of an electronic expansion valve of the outdoor unit to increase, when the operating parameter satisfies a first preset condition, wherein the first preset condition is suction pressure of the outdoor unit is smaller than a preset pressure value and adjust the opening degree of the electronic expansion valve of the outdoor unit to decrease, in a case where the operating parameter satisfies a second preset condition, wherein the second preset condition is: the suction pressure of the outdoor unit is greater than the pressure preset value in view of the teachings of Unezaki where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e.  control the suction pressure of the compressor to a predetermined threshold and thereby improve the system.
Lastly, Kasahara teaches a refrigeration apparatus [fig 1] that adjusts an opening degree of an electronic expansion valve [34] of the outdoor unit [11] to increase, when the operating parameter satisfies a first preset condition, wherein the first preset condition is a superheat degree of the exhaust gas determined according to the temperature of the exhaust gas is greater than a preset exhaust gas value and adjust the opening degree of the electronic expansion valve of the outdoor unit to decrease, in a case where the operating parameter satisfies a second preset condition, wherein the second preset condition is the superheat degree of the exhaust gas determined according to the temperature of the exhaust gas is smaller than the preset exhaust gas value [0088] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. control the discharge superheat of the compressor to a predetermined threshold and thereby improve the capability of the system [0091; 0092].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Tamura to adjusts an opening degree of an electronic expansion valve of the outdoor unit to increase, when the operating parameter satisfies a first preset condition, wherein the first preset condition is a superheat degree of the exhaust gas determined according to the temperature of the exhaust gas is greater than a preset exhaust gas value and adjust the opening degree of the electronic expansion valve of the outdoor unit to decrease, in a case where the operating parameter satisfies a second preset condition, wherein the second preset condition is the superheat degree of the exhaust gas determined according to the temperature of the exhaust gas is smaller than the preset exhaust gas value in view of the teachings of Kasahara where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e.  control the discharge superheat of the compressor to a predetermined threshold and thereby improve the capability of the system.
For Clarity, in regard to Claim 5, the method as claimed is carried out during the normal operation of the apparatus of Tamura as modified above.

Regarding Claims 7 and 15, Tamura, as modified, teaches the invention of 5 and 13 above and Tamura teaches wherein the adjusting the opening degree of the electronic expansion valve according to the operating parameter comprises: adjusting the opening degree of the electronic expansion valve of the outdoor unit according to a difference between the suction pressure of the outdoor unit and the preset pressure value, and a difference between the superheat degree of the exhaust gas and the preset exhaust gas value [As taught above, see the rejection of claims 5 and 13 for detailed discussion].
For Clarity, in regard to Claim 7, the method as claimed is carried out during the normal operation of the apparatus of Tamura as modified above.

Claim(s) 6, 8, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US2019/0376727) in view of Nakamura et al. (US4987747), Nabeshima et al. (JP2000292025A) and Korenaga et al. (US2011/0232311).

Regarding Claims 6 and 14, Tamura, as modified, teaches the invention of claims 4 and 12 above and teaches in a heating mode adjusting the opening degrees of indoor expansion valve 53 based on supercooling degrees  [0068] however, Tamura  does not teach adjusting the opening degree of the electronic expansion valve according to the operating parameter comprises: adjusting an opening degree of an electronic expansion valve of the indoor unit, when the operating parameter satisfies a first preset condition, wherein the first preset condition is: a subcooling degree of the indoor unit determined according to the condensation temperature of refrigerant of the indoor unit is smaller than a preset subcooling value, the suction pressure of the outdoor unit is smaller than a preset pressure value, and a superheat degree of the exhaust gas determined according to the temperature of the exhaust gas is greater than a preset exhaust gas value; and adjusting the opening degree of the electronic expansion valve of the indoor unit to increase, when the operating parameter satisfies a second preset condition, wherein the second preset condition is: the subcooling degree of the indoor unit determined according to the condensation temperature of refrigerant of the indoor unit is greater than the preset subcooling value, the suction pressure of the outdoor unit is greater than the preset pressure value, and the superheat degree of the exhaust gas determined according to the temperature of the exhaust gas is smaller than the preset exhaust gas value.
However, Nakamura teaches an air conditioner [col 1, lines 4-10] that adjust the opening degree of an electronic expansion valve [21] according to the operating parameter comprises adjusting an opening degree of an electronic expansion valve of an indoor unit [9], when the operating parameter satisfies a first preset condition, wherein the first preset condition is: a subcooling degree of the indoor unit determined according to the condensation temperature of refrigerant of the indoor unit is smaller than a preset subcooling value and adjusting the opening degree of the electronic expansion valve of the indoor unit to increase [col 10, line 51-col 11, line 26], when the operating parameter satisfies a second preset condition, wherein the second preset condition is: the subcooling degree of the indoor unit determined according to the condensation temperature of refrigerant of the indoor unit is greater than the preset subcooling value [col 10, line 51-col 11, line 26] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. control the subcooling degree to a predetermined threshold and thereby improve the system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Tamura to adjust the opening degree of an electronic expansion valve according to the operating parameter comprises adjusting an opening degree of an electronic expansion valve of the indoor unit, when the operating parameter satisfies a first preset condition, wherein the first preset condition is: a subcooling degree of the indoor unit determined according to the condensation temperature of refrigerant of the indoor unit is smaller than a preset subcooling value and adjusting the opening degree of the electronic expansion valve of the indoor unit to increase, when the operating parameter satisfies a second preset condition, wherein the second preset condition is: the subcooling degree of the indoor unit determined according to the condensation temperature of refrigerant of the indoor unit is greater than the preset subcooling value in view of the teachings of Nakamura where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e.  control the subcooling degree to a predetermined threshold and thereby improve the system.
However, Nabeshima teaches an air conditioner [0001] when in a heating mode, adjusting an opening degree of an electronic expansion valve of the indoor unit, when the operating parameter satisfies a first preset condition, wherein the first preset condition is the suction pressure of the outdoor unit is smaller than a preset pressure value and adjusting the opening degree of the electronic expansion valve of the indoor unit to increase, when the operating parameter satisfies a second preset condition, wherein the second preset condition is the suction pressure of the outdoor unit is greater than the preset pressure value [0016-0021] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. improve the heating efficiency of the system [0021].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Tamura to adjusting an opening degree of an electronic expansion valve of the indoor unit, when the operating parameter satisfies a first preset condition, wherein the first preset condition is the suction pressure of the outdoor unit is smaller than a preset pressure value and adjusting the opening degree of the electronic expansion valve of the indoor unit to increase, when the operating parameter satisfies a second preset condition, wherein the second preset condition is the suction pressure of the outdoor unit is greater than the preset pressure value in view of the teachings of Nabeshima where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e.  improve the heating efficiency of the system.
Lastly, Korenaga teaches a multi-room air conditioning apparatus [0002] that adjusts an opening degree of an electronic expansion valve [4] of the indoor unit [5], when the operating parameter satisfies a first preset condition, wherein the first preset condition is: a superheat degree of the exhaust gas determined according to the temperature of the exhaust gas is greater than a preset exhaust gas value; and adjusting the opening degree of the electronic expansion valve of the indoor unit to increase, when the operating parameter satisfies a second preset condition, wherein the second preset condition is the superheat degree of the exhaust gas determined according to the temperature of the exhaust gas is smaller than the preset exhaust gas value [0046; fig 8] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provides sooner start-up of cooling/heating capabilities [0018].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Tamura to adjusts an opening degree of an electronic expansion valve of the indoor unit, when the operating parameter satisfies a first preset condition, wherein the first preset condition is: a superheat degree of the exhaust gas determined according to the temperature of the exhaust gas is greater than a preset exhaust gas value; and adjusting the opening degree of the electronic expansion valve of the indoor unit to increase, when the operating parameter satisfies a second preset condition, wherein the second preset condition is the superheat degree of the exhaust gas determined according to the temperature of the exhaust gas is smaller than the preset exhaust gas value in view of the teachings of Korenaga where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e.  provides sooner start-up of cooling/heating capabilities.
For Clarity, in regard to Claim 6, the method as claimed is carried out during the normal operation of the apparatus of Tamura as modified above.

Regarding Claims 8 and 16, Tamura, as modified, teaches the invention of Claims 6 and 14 above, and Tamura teaches wherein the adjusting the opening degree of the electronic expansion valve according to the operating parameter comprises: adjusting the opening degree of the electronic expansion valve of the indoor unit according to a difference between the suction pressure of the outdoor unit and the preset pressure value, and a difference between the superheat degree of the exhaust gas and the preset exhaust gas value [As taught above, see the rejection of claims 6 and 14 for detailed discussion].
For Clarity, in regard to Claim 8, the method as claimed is carried out during the normal operation of the apparatus of Tamura as modified above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763